DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. Applicant argued that, “The applicant states that, in claim 1 of the present application, the structure that the backrest transmission pad is provided on the lateral backrest transmission mechanism in a sleeving manner, the footrest transmission pad is provided on the lateral footrest transmission mechanism in a sleeving manner, the cushion transmission pad is provided on the lateral cushion transmission mechanism in a sleeving manner, and the foot pad transmission pad is provided on the lateral foot pad transmission mechanism in a sleeving manner, is a structure similar to a conveyor belt; the backrest transmission pad, the footrest transmission pad, the cushion transmission pad and the foot pad transmission pad can roll laterally, for example, like a conveyor belt on a plane through the lateral transmission of the lateral backrest transmission mechanism, the lateral footrest transmission mechanism, the lateral cushion transmission mechanism and the lateral foot pad transmission mechanism. By adopting the above solution, when it is necessary to move a patient from one nursing bed to another, it is only required to combine the other nursing bed with the original nursing bed, and then start the operation of the lateral backrest transmission mechanism, the lateral footrest transmission mechanism, the lateral cushion transmission mechanism and the lateral foot pad transmission mechanism, so that the patient can be laterally transmitted to the other nursing bed by the backrest transmission pad, the footrest transmission pad, the cushion transmission pad and the foot pad transmission pad, thus reducing the labor intensity of the nursing personnel in transporting the patient. 
However, for the multifunctional nursing bed disclosed in 103211689 of Chen (China), referring to paragraphs [0045]-[0047] of the specification and FIGS. 4-5, what is described is a body turnover mechanism 105. A positioning member A105d with front and rear pin holes is designed on the left and right sides of the seat frame 101; a positioning member B 105e also with front and rear pin holes is designed on the top ends of the outer left wall and the outer right wall of the box A105a; the positioning member A105d on the left side of the seat frame 101 is fit with the positioning member B 105e on the top end of the outer left wall of the box A105a, and the positioning between the left side of the seat frame 101 and the left side of the box A105a is realized by passing a positioning pin A105f  
through the pin hole; and similarly, the positioning member A105d on the right side of the seat frame 101 is fit with the positioning member B105e on the top end of the outer right wall of the box A105a, and the positioning between the right side of the seat frame 101 and the right side of the box A105a is realized by passing a positioning pin B105g through the pin hole. When in use, the positioning pin A105f is pulled out to release the positioning between the positioning member A105d on the left side of the seat frame 101 and the positioning member B105e on the top end of the outer left wall of the box A105a, thus controlling the extension or shortening of the push rod end of the electric push rod C105b to realize the rightward inclination of the seat frame 101, thus realizing the rightward body turnover function, as shown in FIG. 4. Similarly, the positioning pin B105g is pulled out to release the positioning between the positioning member A105d on the right side of the seat frame 101 and the positioning member B105e on the top end of the outer right wall of the box A105a, thus controlling the extension or shortening of the push rod end of the electric push rod D105c to realize the leftward inclination of the seat frame 101, thus realizing the leftward body turnover function, as shown in FIG. 5. 
Obviously, the body turnover mechanism 105 in reference document 1 is a structure that controls one side of the seat frame 101 to turn up and down with the other side as the axis, which is to help the patient turn over leftwards and rightwards, rather than to help the patient transfer from one nursing bed to another. More specifically, the reference sign 101 corresponds to a seat frame, not a buffer pad, while the reference signs 105e, 105f and 105d correspond to positioning structures that enable either side of the seat frame 101 to turn up and down on the box 105a (i.e., the turnover modes shown in FIGS. 4 and 5), which obviously cannot drive the seat frame 101 to roll laterally like a conveyor belt. Therefore, 103211689 of Chen (China) is different from the above distinguishing technical feature structure, implementation mode and specific technical purpose recorded in claim 1. 
To sum up, 103211689 of Chen (China) does not disclose the above distinguishing technical feature defined in claim 1 of the present application, nor does it solve the same technical problem and achieve the same technical effect. Claim 1 of the present application involves an inventive step relative to 103211689 of Chen (China).”
This is not found persuasive. While it may be true that the application features a lateral rotation movement that resembles a conveyer belt type movement, as currently written the claims simply require a lateral rotation of the various pads. Chen features a lateral rotation of its pads, as does Benzo. If Applicant would like to distinguish between the conveyor type movement of the application and the lifting type lateral rotation of the prior art, those distinctions must be included in the claim language. Thus, the previous references continue to read on the claims as currently written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103211689) in view of Benzo (US Patent Application Publication 20090094744). 
Regarding claim 1, Chen teaches a novel nursing bed and chair system, comprising a bed frame (Figure 1; 104, 102, 101, 103), wherein the bed frame is provided with a backrest portion (Figure 1; 103), a footrest portion (Figure 1; 102) and a cushion portion (Figure 1; 101), the backrest portion and the footrest portion being connected to the cushion portion in a vertically rotatable manner (Figure 1; as shown), respectively; one end of the footrest portion, remote from the cushion portion, is provided with a foot pad portion (Figure 1; 104), the foot pad portion being rotatably connected to the footrest portion; the system further comprises a backrest push rod (Figure 1; 109) and a footrest push rod (Figure 1; 110) with outer housings being fixed to the bed frame (Figure 1; 110, left is fixed to the bedframe 102 and 109, right is fixed to the bed frame 103); an actuator of the backrest push rod is fixedly connected to the back of the backrest portion (Figure 1; 109 and 103 as shown); an actuator of the footrest push rod is connected to a transmission mechanism (Figure 1; 109 is connected to 112 and 111 through 101, and the base); the transmission mechanism comprises a transmission frame (Figure 1; 112) and an L-shaped support frame (Figure 1; 111), one end of the transmission frame is rotatably connected to the bed frame (Figure 1; 112 right), and the other end is rotatably connected to one end of the L- shaped support frame (Figure 1; 112, left); the other end of the L-shaped support frame is connected to one end of the foot pad portion remote from the footrest portion (Figure 1; 111 and 104); and the actuator of the footrest push rod is fixedly connected to the transmission frame (Figure 1; 110 is fixedly connected to 112 through 101) and the cushion portion comprises a cushion transmission pad (Figure 3; 101) and a lateral cushion transmission mechanism (Figure 3; 105f, b, c, a, e); the cushion transmission pad is arranged on the lateral cushion transmission mechanism in a sleeving manner (Figure 3; 101 is sleeved onto the pin 105f), and the lateral cushion transmission mechanism may drive the cushion transmission pad to rotate laterally (Figure 4; as shown); and the lateral backrest transmission mechanism, the lateral footrest transmission mechanism, the lateral cushion transmission mechanism and the lateral foot pad transmission mechanism are rotatably connected by a respective universal joint (Figure 1; each of the transmission mechanisms of the combination are connected by the universal joints between bed sections 104, 102, 101, and 103 in Chen) therebetween. Chen does not teach the backrest portion comprises a backrest transmission pad and a lateral backrest transmission mechanism, the footrest portion comprises a footrest transmission pad and a lateral footrest transmission mechanism, and the foot pad portion comprises a foot pad transmission pad and a lateral foot pad transmission mechanism; the backrest transmission pad is arranged on the lateral backrest transmission mechanism in a sleeving manner, and the lateral backrest transmission mechanism may drive the backrest transmission pad to rotate laterally; the footrest transmission pad is arranged on the lateral footrest transmission mechanism in a sleeving manner, and the lateral footrest transmission mechanism may drive the footrest transmission pad to rotate laterally; the foot pad transmission pad is arranged on the lateral foot pad transmission mechanism in a sleeving manner, and the lateral foot pad transmission mechanism may drive the foot pad transmission pad to rotate laterally. Benzo teaches the backrest portion comprises a backrest transmission pad (Figure 2; 14 on part 2) and a lateral backrest transmission mechanism (Figure 6; 16, , 30, 13, etc.), the footrest portion comprises a footrest transmission pad (Figure 7; 17) and a lateral footrest transmission mechanism (Figure 7; 30, 13, 78 and 79, etc.), the backrest transmission pad is arranged on the lateral backrest transmission mechanism in a sleeving manner (Figure 6; 14 is sleeved on 16), and the lateral backrest transmission mechanism may drive the backrest transmission pad to rotate laterally (see Figure 22); the footrest transmission pad is arranged on the lateral footrest transmission mechanism in a sleeving manner (Figure 7; 17 is sleeved on 78 and 79), and the lateral footrest transmission mechanism may drive the footrest transmission pad to rotate laterally (see Figure 22). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the backrest and footrest of Chen to include lateral tilt assemblies as in Benzo in order to allow for further support when tilting the patient. Benzo does not teach the foot pad portion comprises a foot pad transmission pad and a lateral foot pad transmission mechanism; the foot pad transmission pad is arranged on the lateral foot pad transmission mechanism in a sleeving manner, and the lateral foot pad transmission mechanism may drive the foot pad transmission pad to rotate laterally. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the foot pad portion of Benzo (Figure 2; 4) to include a lateral tilt assembly in order to allow for even further tilt positions, and duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
 Regarding claim 3, Chen teaches the lateral cushion transmission mechanism comprises a roller mechanism (Figure 3; 105f rolls around the pin 15f). Benzo teaches the lateral backrest transmission mechanism, the lateral footrest transmission mechanism (Figure 6 and 7, the rods 16 and 78/79 that the pads are sleeved on rotate) so as to transfer a patient to another bed and chair system in a rolling manner (Figure 3, the patient could be transferred out of the bed to a stretcher or chair beside it in this manner). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the backrest and footrest of Chen to include lateral tilt assemblies as in Benzo in order to allow for further support when tilting the patient. Benzo does not teach a lateral foot pad transmission mechanism; and the lateral foot pad transmission mechanism adopts a roller mechanism. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pad portion of Benzo (Figure 2; 4) to include a lateral tilt assembly in order to allow for even further tilt positions, and duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 4, Chen teaches one side of the bed frame is provided with a bedside armrest being turnable upward and downward (Figure 7; 106a and dotted lines as shown).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103211689) in view of Liao (US Patent Application Publication 20170156502). 
Regarding claim 5, Chen does not teach the back of the backrest portion is provided with a chair armrest being rotatable forward and backward. Liao teaches the back of the backrest portion is provided with a chair armrest being rotatable forward and backward (Figure 10, portion 321 is connected to the backrest through the base and 321 can rotate in direction B, backwards and forwards). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include rotating arm rests as in Liao in order to increase user comfort. 
Regarding claim 6, Chen does not teach the chair armrest comprises a left armrest arm, a left armrest wrist, a left arm push rod, a right armrest arm, a right armrest wrist, and a right arm push rod; one end of the left armrest arm and one end of the right armrest arm are rotatably connected to the left and right sides of the back of the backrest portion through a left arm rotating shaft and a right arm rotating shaft, respectively; an actuator of the left arm push rod is vertically connected to one side of the left arm rotating shaft, and an actuator of the right arm push rod is vertically connected to one side of the right arm rotating shaft; and the left armrest wrist and the right armrest wrist are rotatably connected to the left armrest arm and the right armrest arm, respectively. Liao teaches the chair armrest comprises a left armrest arm (Figure 10 (this structure is on both left and right sides, see figure 2), 321), a left armrest wrist (Figure 10 (this structure is on both left and right sides, see figure 2), 342), a left arm push rod (Figure 10 (this structure is on both left and right sides, see figure 2), 322), a right armrest arm (Figure 10 (this structure is on both left and right sides, see figure 2), 321), a right armrest wrist (Figure 10 (this structure is on both left and right sides, see figure 2), 342), and a right arm push rod (Figure 10 (this structure is on both left and right sides, see figure 2), 322); one end of the left armrest arm and one end of the right armrest arm are rotatably connected to the left and right sides of the back of the backrest portion through a left arm rotating shaft and a right arm rotating shaft (Figure 10 (this structure is on both left and right sides, see figure 2), 312), respectively; an actuator of the left arm push rod is vertically connected to one side of the left arm rotating shaft (Figure 10 (this structure is on both left and right sides, see figure 2), 323, connected through 321 vertically to shaft 312), and an actuator of the right arm push rod is vertically connected to one side of the right arm rotating shaft (Figure 10 (this structure is on both left and right sides, see figure 2), 323, connected through 321 vertically to shaft 312); and the left armrest wrist and the right armrest wrist are rotatably connected to the left armrest arm and the right armrest arm, respectively (Figure 10 (this structure is on both left and right sides, see figure 2), 342 rotates at E with respect to 321). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include rotating arm rests as in Liao in order to increase user comfort. 
Regarding claim 7, Chen does not teach the chair armrest further comprises a left wrist push rod and a right wrist push rod; the left armrest wrist and the right armrest wrist are rotatably connected to the other end of the left armrest arm and the other end of the right armrest arm through a left wrist rotating shaft and a right wrist rotating shaft, respectively; and the left wrist push rod and the right wrist push rod are vertically connected to one side of the left wrist rotating shaft and one side of the right wrist rotating shaft, respectively. Liao teaches the chair armrest further comprises a left wrist push rod and a right wrist push rod (Figure 10 (this structure is on both left and right sides, see figure 2), 332); the left armrest wrist and the right armrest wrist are rotatably connected to the other end of the left armrest arm and the other end of the right armrest arm through a left wrist rotating shaft and a right wrist rotating shaft, respectively (Figure 10 (this structure is on both left and right sides, see figure 2), 343 is on a rotating shaft at E which connects it to 321); and the left wrist push rod and the right wrist push rod are vertically connected to one side of the left wrist rotating shaft and one side of the right wrist rotating shaft, respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include rotating arm rests as in Liao in order to increase user comfort.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103211689) in view of Jeanes (US Patent 5224754). 
 Regarding claim 8, Chen does not teach the cushion portion is provided with a hip hole, a movable hip pad is arranged below the hip hole, and the movable hip pad is connected to a bed pan through a second transmission mechanism; the second transmission mechanism comprises a rotating rod, an electric push rod and a rotating connection rod; a front end of the bed pan is rotatably connected to a lower end of the rotating rod, and an upper end of the rotating rod is connected to the movable hip pad; and an actuator of the electric push rod is connected to a lower end of the rotating connection rod, and an upper end of the rotating connection rod is connected to the movable hip pad. Jeanes teaches the cushion portion is provided with a hip hole (Figure 9 shows the hole where 70 would be inserted), a movable hip pad (Figure 2; 70) is arranged below the hip hole, and the movable hip pad is connected to a bed pan (Figure 2; 106) through the second transmission mechanism; the second transmission mechanism comprises a rotating rod (Figure 4; 50), an electric push rod (Figure 1; 11) and a rotating connection rod (Figure 1; 18); a front end of the bed pan is rotatably connected to a lower end of the rotating rod (Figure 4; 50, rotating rod 46), and an upper end of the rotating rod is connected to the movable hip pad (Figure 4; at 44 (f position)); and an actuator of the electric push rod (Figure 1; 15m) is connected to a lower end of the rotating connection rod (Figure 1; rotating connection rod is 18 and the actuator 15m is connected through 11 to 18), and an upper end of the rotating connection rod is connected to the movable hip pad (Figure 1; the top of 18 at 42 are connected to the hip pad 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include a moveable bed pan arrangement in order to create a convenient toileting method for occupants.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673